Citation Nr: 0701971	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-01 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lung disability, to 
include pneumothorax, claimed as residuals of welding fumes.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel






INTRODUCTION

The veteran had active military service from September 14, 
1960, to September 5, 1962.  He was transferred and served in 
the United States Army Reserves (USAR) from September 5, 
1962, to August 31, 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In July 2003, the Board remanded the veteran's 
claim to the RO for additional development.  That development 
has been completed and the veteran's claim is again before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify the veteran if further action 
is required.  


REMAND

A review of the claims file reflects the veteran's report 
that he was hospitalized in 1963 for nine days at the 
Aberdeen Proving Ground Army hospital for treatment of a 
pneumothorax.  The veteran contends that he suffered a 
pneumothorax after inhaling welding fumes.  

The Board notes that the AMC has attempted to obtain any 
clinical records associated with the veteran's claimed 
treatment in 1963 for a pneumothorax, but such attempts have 
been unsuccessful.  In this regard, a search by the National 
Personnel Records Center (NPRC) of Aberdeen Proving Ground 
Army hospital clinical records for the years 1963, 1964, and 
1965, did not reveal treatment of the veteran at that medical 
facility.  Otherwise, only the veteran's service medical 
records for his period of active service from 1960 to 1962, 
personnel records, and an April 1963 report of medical 
examination (for the purpose of attending Army training 
school), have been associated with the claims file.  In 
particular, the veteran's personnel records document that he 
was assigned to the Aberdeen Proving Ground from May 17, 
1963, to July 31, 1963.  While at the Aberdeen Proving 
Ground, the veteran underwent the Welder-Blacksmith course at 
the United States Army Ordnance Center and School (USAOC&S).  

The Board also notes that medical records from the VA Medical 
Center (VAMC) in Lexington, Kentucky have also been 
associated with the claims file.  In particular, a March 1975 
outpatient treatment record reflects the veteran's reported 
history of a collapsed left lung in 1963 while in service.  
In a July 1982 Central Baptist Hospital clinical record, the 
veteran was noted as presenting with a one week history of 
spontaneous pneumothorax.  The veteran  reportedly sustained 
the condition while working.  The veteran indicated that he 
had also had a collapsed lung 20-years previously.  In 
October 1992, also at Central Baptist Hospital, the veteran 
was diagnosed with left lung carcinoma.  In this regard, the 
veteran underwent a fiberoptic bronchoscopy followed by left 
thoracotomy, wedge resection of the left upper lobe and 
excision of apical mass.  A pathology report identified a 
frozen section (Touch Prep) of the mass as large cell 
undifferentiated carcinoma.  The pathology report appears to 
note a final diagnosis of poorly differentiated 
adenocarcinoma with pleural invasion.  

Thereafter, in February 1993, the veteran filed a claim for 
group accident and health benefits.  An Equicor (Equitable 
HCA Corporation) application form, dated in February 1993, 
reflects that when asked in question #3 whether his claim was 
the result of a work-related illness or injury, the veteran 
checked the box "yes."  In doing so, the veteran underlined 
the word "illness" and wrote in the word "lung cancer."  
An associated "attending physician's statement," reflects a 
diagnosis of, "Squamous Cell Carcinoma left upper lung . . . 
Left Pneumothorax 1984-From breathing dynamite smoke."  A 
question on the application form asked whether the reported 
condition arose out of employment.  The physician answered 
that question by placing a question mark (?) in the question 
box.  Additional post-service medical evidence reflects an 
October 1998 Lexington VAMC treatment record which notes that 
the veteran had quit smoking 35 years previously following a 
10 pack-a-year history.  A June 2001 Lexington VAMC treatment 
record notes that the veteran was disabled from mine work.  

The Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first-
hand knowledge such as symptoms and/or being hospitalized for 
illness or injury in service.  He can not testify, as he 
would be medically incompetent to do, about a diagnosis or 
etiology of any illness or injury, such as a left lung 
disability, to include any pneumothorax.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Additionally, VA's duty 
to assist includes affording the claimant an examination or 
obtaining a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); see also O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991) (When service 
medial records are missing, the Board has a heightened 
obligation to provide an explanation of reasons or bases for 
its findings and has a heightened duty to consider carefully 
the benefit-of-the-doubt rule). 

In this case, the Board finds the veteran's report that he 
was hospitalized at the Aberdeen Proving Ground Army hospital 
in 1963 to be credible, especially in light of his reported 
history in March 1975 and July 1982 of such hospitalization.  
Therefore, in light of the veteran's current left lung 
disability, competent lay evidence demonstrating the 
incurrence of injury/treatment in service, and the need for 
additional clinical findings and medical opinion, the RO 
should arrange for the veteran to undergo examination by an 
appropriate VA examiner.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  In particular, the examiner should 
address the nature and etiology of any identified left lung 
disability, to include status post left lung thoracotomy 
associated with left lung carcinoma and/or pneumothorax, and 
whether any such left lung disability is related to the 
veteran's training at welding school in 1963 at the Aberdeen 
Proving Ground.  Any medical opinion offered should be based 
upon consideration of the veteran's complete documented 
history and assertions through review of the claims file.  
Such examination is needed to fully and fairly evaluate the 
claim on appeal.  38 U.S.C.A. § 5103A(d).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examination pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the claim on appeal.  Hence, failure to 
report to any such scheduled examination, without good cause, 
may result in the denial of the veteran's claim.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

Additionally, when VA is unable to locate a veteran's 
records, the veteran should be advised of the need to submit 
alternative forms of evidence to support his or her claim, 
and VA should assist the veteran in obtaining sufficient 
evidence from alternative sources.  See Daye v. Nicholson, 
No. 05-2475, __ Vet. App. __, 2006 WL 3390334 (Vet. App. Nov. 
22, 2006).  Here, none of the communications from the RO to 
the veteran refer to the possibility of securing evidence 
from alternative sources, such as buddy statements.  See 
e.g., Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992) (The 
duty to assist includes suggesting to the veteran that he 
write to fellow soldiers asking for letters supporting his 
claim).  In this regard, in an April 2003 statement, the 
veteran reported that friends had come to see him when he was 
hospitalized for a pneumothorax in 1963, and that these 
friends knew what had happened to him.  Thus, given VA's 
heightened duty to assist under 38 U.S.C. § 5103A, the 
veteran should be invited to supplement the record with buddy 
statements from those friends he identified as having first 
hand knowledge of his injury and hospitalization for 
pneumothorax in 1963.  Likewise, the veteran should also be 
invited to submit any evidence concerning his post-service 
employment, particularly, his apparent work as a miner as 
noted in the above referenced clinical records.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  See e.g., Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim; those five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the award).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should also include, per 
Dingess, supra., the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

Additionally, the letter should also 
invite the veteran to provide verifying 
statements from any military personnel 
that may have visited him while he was 
hospitalized at Aberdeen Proving Ground 
Army hospital in 1963, or any other 
individuals who may be able to provide 
direct corroborative evidence of the 
claimed hospitalization and treatment for 
a pneumothorax.  Likewise, the veteran 
should be invited to submit evidence 
concerning any post-service employment, 
in particular, his apparent employment as 
a miner.  

2.  After receiving any additional 
records, the veteran should be scheduled 
for a VA examination by an appropriate 
medical specialist for the purpose of 
ascertaining the etiology of any 
currently diagnosed left lung disability, 
to include status post left lung 
thoracotomy associated with left lung 
carcinoma and/or pneumothorax.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  

Following an examination of the veteran 
and review of the claims file, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability), that any identified left 
lung disability, to include status post 
left lung thoracotomy associated with 
left lung carcinoma and/or pneumothorax, 
is related to the veteran's training at 
welding school in 1963 at the Aberdeen 
Proving Ground, including his claimed 
pneumothorax.  In providing the opinion, 
the examiner should specifically consider 
outpatient treatment records dated in 
March 1975, October 1998, and June 2001 
from the Lexington VAMC; July 1982 
clinical record, October 1992 surgical 
report, and October 1992 pathology 
report, from Central Baptist Hospital; 
and a February 1993 Equicor Insurance 
application form and attending 
physician's statement, as noted above.  

The examiner is free to consult with 
another medical specialist if he/she 
feels such consultation is warranted in 
order to provide the requested opinion.  
Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim on appeal 
in light of all pertinent medical 
evidence and legal authority.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the claims file is 
returned to the Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


